Citation Nr: 1618403	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-27 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to initial staged ratings in excess of 20 percent prior to December 9, 2008 and in excess of 40 percent from July 28, 2015. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Honolulu, Hawaii.  

During the pendency of the appeal, the Appeals Management Center (AMC), in an August 2015 rating decision, increased the Veteran's rating to 30 percent effective from July 28, 2105.  In a February 2016 rating decision, the AMC granted a rating of 40 percent effective from July 28, 2015. 

This matter was most recently before the Board in October 2015 when it was remanded for further development.  It has now returned to the Board for further appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in February 2014; however, the examiner, in a June 2014 addendum, stated that she did not believe the results of the visual field or visual acuity testing were valid.

In August 2015, the Veteran underwent another VA examination.  (The Board's prior remand referred to this as a July 2015 examination.  The report reflects that the examination was on August 4, 2015; however, it reflects that the entry date of July 28, 2015.)  The August 2015 examination report reflects that the Veteran was to return to the clinic for visual field testing.

On October 19, 2015, a document was associated with the Veteran's electronic claims file.  It is a copy of the August 4, 2015 examination report with an August 10, 2015 addendum.  The addendum states that a "scanned document is attached to this note.  Please use Vista Imagining to view document."

The Board does not have access to VistA.  VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

On October 29, 2015, the Board remanded the Veteran's claim for the Veteran's visual field testing record, if any, to be associated with the claims file.  If no such record was available, the Veteran was to be scheduled for visual field testing. 

On January 14, 2016, another document was associated with the Veteran's electronic claims file.  That document includes December 1 and 2, 2015 addenda to the August 4, 2015 examination report.  The December 2, 2015 addendum reflects "RTC for visual field testing OU (SITA 30-2) is not for C & P purposes."

The Board is unsure as to what document is scanned into VistA, and if the Veteran underwent visual field testing with valid results.  

Pursuant to 38 C.F.R. § 4.75 (b), "[e]xamination of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function."

Pursuant to 38 C.F.R. § 4.77, examinations of visual fields must use either Goldman kinetic perimetry or certain other perimetry referenced in the regulations.  The regulation provides that all results must be recorded on a standard Goldmann chart and that the chart must be included with the examination report.

Based on the foregoing, the Board finds that there has not been substantial compliance with the mandates of its October 2015 remand; thus, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file a copy of the August 2015 visual field testing on a standard Goldmann chart and all valid, if any, subsequent visual field testing on a standard Goldmann chart. 

(The Board does not have access to VistA imaging; thus, Goldmann charts must be scanned and readable in the VBMS system.)

2.  If, and only if, there is no valid visual field testing available on a standard Goldmann chart, please arrange for such testing.  If the examiner believes that visual field testing results are not valid or that such testing is not warranted, the examiner must provide his/her reason(s).

3.  Thereafter, readjudicate the issue on appeal.  If it remains denied, issue a supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board as warranted. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




